62 So.3d 61 (2011)
In re Benny GEORGE, Jr.
No. 2011-B-0848.
Supreme Court of Louisiana.
May 27, 2011.
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent failed to make reasonable efforts to expedite litigation and knowingly disobeyed an obligation under the rules of a tribunal. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Benny George, Jr., Louisiana Bar Roll number 6015, be publicly reprimanded. It is further ordered that respondent attend and successfully complete the Louisiana State Bar Association's Ethics School.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty *62 days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.